Legenda

[| Período de exploração experimental n.º MNCE00138

Limits Administratvos do IGP - CAOP 2012.1
Base cartográfica do IG à escala 1:50000

P(m)

153564
153940
153530
153258
149717
149421
149980
151472
151142
149151
148150
148932
150899

Sistema de coordenadas: Datum 73, Hayford-Gauss IPOC (Moliça)

(a
Rel
Direcção Geral

de Energia e Geologia

Divisão de Apoio Transversal

Assunto:
Período de exploração experimental Escala 1:75.000
Nº de Cadastro: MNCE00138 o
Denominação: SANTO ANTÓNIO Desenho nº 106/DAT/2013
Concessionário: COLT RESOURCES, INC./CONTÉCNICA- Data: 26-02-2013
“CONSULTORIA TÉCNICA, LDA.
Substância: Au, Ag, Cu, Zn, Pb, Sb, W, Mo, Ta, Nb e Sn Executado por:
Área (ha): 3534,1164 Susana Nogueira
Concelho(s): Penedono, S. J.Pesqueira, Sernancelhe e Tabuaço

